Citation Nr: 1639132	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with associated panic attacks and depression. 

2.  Entitlement to an evaluation in excess of 20 percent for a healed non-displaced fracture, second cervical vertebra with degenerative disc changes at C6-7 (cervical spine disability).

3.  Entitlement to an evaluation in excess of 20 percent for a post-operative fracture, right humerus with residuals (right shoulder disability). 

4.  Entitlement to an evaluation in excess of 10 percent for post-operative open reduction internal fixation (ORIF) fracture, right femur with tendonitis of the hip (right hip disability).

5.  Entitlement to an evaluation in excess of 10 percent for post-operative right knee anterior collateral ligament repair and positive Lachman's test, with mild degenerative joint disease. 

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1984 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

With regard to the claim for an increased evaluation for PTSD, the Veteran was last afforded a VA examination in February 2013.  The VA examiner stated that the Veteran was embellishing many of his reported symptoms for the purposes of the evaluation.  The examiner also noted an inconsistency between the Veteran's presentation during the VA examination and the reported severity of his symptoms such as anxiety and depression.  In addition, during the examination, the Veteran had reported that he endorsed suicidal ideation; however, the examiner dismissed the Veteran's report because it was not substantiated by VA treatment reports.  However, during a February 2013 VA treatment consultation, the Veteran stated that he had not been honest with his VA treatment providers in the past and indeed experienced suicidal ideation.  Moreover, a December 2015 private psychiatric evaluation indicated that the Veteran was assigned a Global Assessment of Functioning of 30 which reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  The private psychiatrist concluded that the Veteran was moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships because of his PTSD and major depression.  As such, because there is evidence suggesting a possible worsening of symptoms since the February 2013 VA examination, the Board finds that an additional VA examination is warranted to ascertain the current severity and manifestations of the Veteran's service-connected PTSD with associated panic attacks and depression.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400  (1997) and Caffrey v. Brown, 6 Vet. App. 377  (1994).  

With regard to the claims for increased evaluations for the Veteran's cervical spine, right shoulder, right hip, and right knee disabilities, the Board notes that he was last afforded VA examinations in February 2013.  However, there are insufficient findings in the examination reports needed to properly evaluate the disabilities.  The Court recently held that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016).  Moreover, although the February 2013 VA examiner noted that the Veteran's service-connected spine and orthopedic disabilities had improved since the last VA examinations, the record contains VA treatment records through March 2013 which reflect that the Veteran complained of neck, right hip, right shoulder, and right knee pain.  For example, VA occupational therapy notes shows that the Veteran reported chronic neck pain which was treated with physical therapy and biowave electrical stimulation applied to the bilateral upper trapezius and levator scapulas as well as other areas such as the right hip.  See e.g. October 2012 and November 2012 VA treatment records.  On review, the Board finds that updated examinations and VA treatment records would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disabilities in this case.  

In addition, in February 2016, the Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for records from G.P.C. (initials used to protect privacy) indicating psychiatric treatment from December 2015 to the present and treatment from R.N.S., indicating treatment from August 2015 to the present.  However, to date, no request has been initiated by the AOJ to obtain these records.

As to the issue of entitlement to a TDIU, the Veteran has contended that he is unable to obtain and maintain gainful employment due to the combined effect of his service-connected disabilities.   The Veteran reports that he last worked full-time in July 2009.  See September 2010 VA Form 21-8940.  However, the record includes conflicting medical opinions regarding the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board notes that the February 2013 VA orthopedic examiner stated that the Veteran's service-connected cervical spine, right shoulder, right hip, and right knee disabilities would not impact his ability to work.  Furthermore, the VA PTSD examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  However, the Veteran's private psychiatrist opined that the Veteran was unable to sustain work relationships due to PTSD and major depression; thus, the psychiatrist concluded he was permanently and totally disabled and unemployable.  In light of the foregoing, the Board finds that a social and industrial survey would be helpful in ascertaining the overall impact of the Veteran's service-connected disabilities on his ability to work.  

Finally, the record indicates that the Veteran was enrolled in a Vocational Rehabilitation program, which was discontinued.   See VA letters dated April 2014 and July 2014.  On remand, the AOJ should ensure that the Veteran's vocational rehabilitation records are secured and associated with his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, cervical spine, right shoulder, right hip, and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should make specific requests for private treatment records from the providers the Veteran identified on the February 2016 VA Form 21-4142, specifically, G.P.C. and R.N.S.  

The AOJ should also obtain any outstanding VA treatment records, to include records from the VA Medical Center in Durham, North Carolina dated since March 2013.

3. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD with associated panic attacks and depression.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating PTSD under the rating criteria, including the frequency, severity, and duration of such symptoms, and discuss the level of social and occupational impairment attributable to the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.
 
4.  After completing the foregoing development, the Veteran should be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected healed non-displaced fracture, second cervical vertebra with degenerative disc changes at C6-7.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine in degrees and state whether there is any form of ankyloses. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's cervical spine and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.   After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected 
post-operative fracture, right humerus with residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should comment on the severity of the Veteran's service-connected right shoulder disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees and the severity of any malunion of the humerus, guarding of the right arm, and/or fibrous union of the right arm.  He or she should indicate whether the Veteran has any ankyloses of the scapulohumeral articulation and/or impairment of the scapular or clavicle.  In addition, the examiner should state whether the Veteran has any neurological manifestations due to his left shoulder disability, and if so, he or she should provide any relevant findings. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. The examiner should address whether there is any additional functional impairment during flare-ups.

The examiner should provide the range of motion in degrees for the Veteran's right shoulder and left shoulder.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected
post-operative ORIF fracture, right femur with tendonitis of the hip.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should state whether there is any form of ankyloses.  He or she should also indicate whether there is limitation of rotation where the Veteran cannot toe-out more than 15 degrees, limitation of adduction where the Veteran cannot cross his legs, and whether there is limitation of abduction where motion was lost beyond 10 degrees.

The examiner should further indicate whether there is malunion of the right femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability; whether there is a fracture of the neck of the right femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the right femur with or without loose motion.  He or she should also state whether the Veteran has a flail joint.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

The examiner should provide the range of motion in degrees for the Veteran's right hip and left hip.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected post-operative right knee anterior collateral ligament repair and positive Lachman's test, with mild degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should indicate whether there is any ankyloses; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

The examiner should provide the range of motion in degrees for the Veteran's right knee and left knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

8.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

